Exhibit 10.4

 

THIRD AMENDMENT TO
ESCROW AGREEMENT

 

This THIRD AMENDMENT TO ESCROW AGREEMENT (this “Amendment”) is made as of
September 13, 2013 by and among the Karlsson Group, Inc., an Arizona corporation
(“Lender”), Prospect Global Resources, Inc., a Nevada corporation (“Obligor”),
and JPMorgan Chase Bank, N.A., a national banking association, as escrow agent
(together with any successor in such capacity, the “Escrow Agent”), with respect
to the following facts:

 

RECITALS

 

WHEREAS, Lender, Obligor and Escrow Agent entered into that certain Escrow
Agreement dated as of April 15, 2013 (the “Original Agreement”);

 

WHEREAS, Lender, Obligor and Escrow Agent entered into that certain Amendment to
Escrow Agreement dated as of June 26, 2013, and that certain Second Amendment to
Escrow Agreement dated as of August 14, 2013, amending the Original Agreement
(as amended thereby, and as hereby and hereafter amended from time to time, the
“Escrow Agreement”);

 

WHEREAS, Lender, Obligor, and the other parties thereto entered into that
certain Third Extension Agreement dated as of the date hereof (the “Third
Extension”); and

 

WHEREAS, it is a condition to the effectiveness of the Third Extension that the
parties hereto amend the Escrow Agreement.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.             Amendments.  The Escrow Agreement is hereby amended as follows:

 

(a)           Amendment to Schedule 1.  Schedule 1 of the Escrow Agreement is
hereby deleted in its entirety and replaced with Exhibit A attached hereto.

 

(b)           Amendment to Schedule 2.  Schedule 2 of the Escrow Agreement is
hereby deleted in its entirety and replaced with Exhibit B attached hereto.

 

2.             Miscellaneous.

 

(a)           No Other Amendment.  Except as expressly amended in this
Amendment, all provisions of the Escrow Agreement shall remain in full force and
effect, and the parties thereto and hereto shall continue to have all their
rights and remedies under the Escrow Agreement.  In the event of a conflict
between the terms and provisions of this Amendment and

 

--------------------------------------------------------------------------------


 

the terms and provisions of the Escrow Agreement, the provisions of this
Amendment shall govern.

 

(b)           Relation to Escrow Agreement.  This Amendment constitutes an
integral part of the Escrow Agreement.  Upon the effectiveness of this
Amendment, each reference in the Escrow Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import referring to the Escrow
Agreement, shall mean and be a reference to the Escrow Agreement as amended
hereby.

 

(c)           Successors and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns except as otherwise provided herein.

 

(d)           Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

(e)           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of California, without regard to its
principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

LENDER:

 

 

 

 

THE KARLSSON GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Anders Karlsson

 

Name: Anders Karlsson

 

Title: President

 

 

 

 

OBLIGOR:

 

 

 

 

PROSPECT GLOBAL RESOURCES, INC.

 

 

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

ESCROW AGENT:

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Sonny Lui

 

Name: Sonny Lui

 

Title: Vice President

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule 1

 

Amount

 

Escrow Deposit Date

$2,000,000

 

Within two (2) Business Days of the June 26, 2013 Amendment

50% of the proceeds from any Qualified Financing (other than the Fall 2013
Qualified Financings (as defined in the Note)) net of any third party payments
in satisfaction of transaction expenses or fees/commissions with respect to such
Qualified Financing, not to exceed the Funding Expense Cap (as such terms
“Qualified Financing” and “Funding Expense Cap” are defined in that certain
Senior First Priority Secured Promissory Note dated August 1, 2012 issued by
Prospect Global Resources, Inc., a Delaware corporation, in favor of Lender, as
amended by that certain Amendment to Senior First Priority Secured Promissory
Note dated as of April 15, 2013, that certain Second Amendment to Senior First
Priority Secured Promissory Note dated as of June 26, 2013, that certain Third
Amendment to Senior First Priority Secured Promissory Note dated as of
September 9, 2013, and that certain Fourth Amendment to Senior First Priority
Secured Promissory Note dated as of September 13, 2013 (the “Note”)). For the
avoidance of doubt, Obligor shall only be obligated to deposit up to $12,000,000
on or after June 26, 2013 (i.e. in addition to amounts already deposited prior
to June 26, 2013) with the Escrow Agent in accordance with Section 3 of this
Agreement.

 

Within one (1) Business Day of such Qualified Financing

From the proceeds of the Fall 2013 Qualified Financings the lesser of
(i) $300,000, and (ii) 50% of the proceeds of such Qualified Financings net of
any third party payments in satisfaction of transaction expenses or
fees/commissions with respect to such Qualified Financings, not to exceed the
Funding Expense Cap.

 

Within one (1) Business Day of such Qualified Financing

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Schedule 2

 

Approved Schedule

 

Category

 

Amount

 

Approved Vendors/Payees

Vendors and Consultants for: Drilling; 43-101 Resource Report; Metallurgical and
Rock Mechanic testwork; a pre-feasibility study; 2013 and 2014 ASLD Permits; and
Definitive Feasibility Study (as defined in the Second Amendment to the Senior
First Priority Secured Promissory Note)

 

$12,563,000, estimated breakdown as follows:

 

·      $2,850,000 for expenses related to Drilling

·      $30,000 for expenses related to 43-101 Resource Report

·      $1,000,000 for expenses related to metallurgical and rock mechanic test
work

·      $8,120,000 for expenses related to completion of pre-feasibility and
Definitive Feasibility Study

·      $563,000 for expenses related to 2013 and 2014 ASLD permits

 

The parties acknowledge and agree that the breakdown set forth within this box
is only an estimate and funds from any one category set forth within this box
may be used in any other category set forth within this box

 

(i) TetraTech, (ii) North Rim, (iii) JT Boyd, (iv) Novopro, (v) drilling
contractors, (vi) assaying labs,  (vii) rock mechanic testwork labs,
(viii) metallurgical testwork labs, (ix) vendors and contractors performing
direct ancillary, complementary or supplemental support work for any of the
activities required to complete a pre-feasibility study and a Definitive
Feasibility Study, (x) any other consulting, engineering, or similar firms (but,
for the avoidance of doubt, excluding attorneys, law firms, accountants, or
accounting firms) performing comparable, supplementary or complementary work
with similar reputations and experience, as determined by Obligor in its
reasonable discretion, and (xi) Arizona State Land Department (“ASLD”).

 

5

--------------------------------------------------------------------------------


 

Category

 

Amount

 

Approved Vendors/Payees

Lease Payments for Mineral Leases

 

$500,000

 

The Hortenstine Group (as defined in that certain Mineral Lease dated as of
July 27, 2011 by and between PAP & POP Family Ltd., a Texas limited partnership,
and 3MKJ, a Texas limited partnership (collectively the “Hortenstine Group” or
“Lessor”), and American West Potash, LLC, a Delaware limited liability company

Lease Payments for Mineral Leases

 

$500,000

 

AIG (as defined in that certain Potash Sharing Agreement (the “Agreement”) dated
as of July 27, 2011 between American West Potash LLC, a Delaware limited
liability company, and the following parties: (i) the SL Group , (ii) American
General Life Insurance Company, a Texas corporation (“AIG”), and (iii) Pap and
Pop Family Ltd., a Texas limited partnership, and 3MKJ LP, a Texas limited
partnership

Lease Payments for Mineral Leases

 

$500,000

 

Spurlock Lucking Group (defined in that certain Mineral Lease dated as of
July 27, 2011 by and between James Marlin Gale, a married man, David Glen
Spurlock, a married man as his sole and separate property, Ransom Theodore
Spurlock Jr., a married man, Robert H. W.W. Spurlock, a married man, Vincent
Pride Spurlock, a married man and Nancy Elizabeth Winn, a married woman and
Evelyn Lucking, a married woman, (collectively the “Spurlock Lucking Group” or
“Lessor”), and American West Potash, LLC, a Delaware limited liability Company)

 

6

--------------------------------------------------------------------------------